DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 July 2021 has been entered.
 
Status of Claims and Other Notes
Claim(s) 1, 4–8, 10–15, 17–19, 21–23, 25–27, 29, and 30 is/are pending.
Claim(s) 2, 3, 9, 16, 20, 24, and 28 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12 July 2021 was filed after the mailing date of the final Office Action on 11 January 2021.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
Claim(s) 1, 4–8, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yura et al. (US 2012/0258358 A1, hereinafter Yura) in view of Satow et al. (WO 2015136892 A1; see English language equivalent, US 2017/0018772 A1; hereinafter Satow '892).
Regarding claims 1 and 8, Yura discloses a lithium-ion secondary battery (1) comprising a positive electrode active material layer (22, [0052]) comprising:
a positive electrode active material particle (222) comprising lithium cobaltate (see LiCoO2, [0018]),
wherein the positive electrode active material particle (222) comprising a first region (222a) and a second region (222a) covering at least a first part of the first region (222a, [0061]),
wherein the first region (222a) comprises a layered rock-salt crystal structure (FIG. 3, [0061]),
wherein the second region (222a) comprises a rock-salt crystal structure (FIG. 3, [0061]),
wherein a crystal orientation of at least a second part of the first region (222a) and a crystal orientation of at least a part of the second region (222a) are substantially aligned with each other (FIG. 3, [0062]).
Yura does explicitly disclose:
wherein the positive electrode active material particle comprises a portion including a crystal defect,
wherein the crystal defect is observed from a TEM image of the positive electrode active material particle, and
wherein one or both of magnesium and fluorine is present in the portion;
wherein titanium is further present in the portion.
Satow '892 discloses a positive electrode active material particle (20) comprising a portion including a crystal defect (FIG. 1, [0074]), wherein the crystal defect is observed from a TEM image of the positive electrode active material particle (20, [0074]), and wherein one or both of magnesium (22) and fluorine (23) is present in the portion (FIG. 1, [0029]); wherein titanium is further present in the portion (see titanium, [0030]) to suppress the dissolution of cobalt from the positive electrode active material particle (see suppressed, [0010]). Yura and Satow '892 are analogous art because they are directed to positive electrode active material particles including lithium cobaltate. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the positive electrode active material particle of Yura with the magnesium, fluorine, and titanium of Satow '892 in order to suppress the dissolution of cobalt from the positive electrode active material particle.
Although Satow '892 does not explicitly disclose the crystal defect is observed from a TEM image, the claims are drawn to a product and the method of observing the structure of the 
Regarding claims 4, 6, and 10, Yura discloses a lithium-ion secondary battery (1) comprising a positive electrode active material layer (22, [0052]) comprising:
a positive electrode active material particle (222) comprising lithium cobaltate (see LiCoO2, [0018]),
wherein the positive electrode active material particle (222) comprising a first region (222a) and a second region (222a) covering at least a first part of the first region (222a, [0061]),
wherein the first region (222a) comprises a layered rock-salt crystal structure (FIG. 3, [0061]),
wherein the second region (222a) comprises a rock-salt crystal structure (FIG. 3, [0061]),
wherein a crystal orientation of at least a second part of the first region (222a) and a crystal orientation of at least a part of the second region (222a) are substantially aligned with each other (FIG. 3, [0062]).
Yura does explicitly disclose:
wherein the positive electrode active material particle comprises a crack portion,
wherein the crack portion is observed from a TEM image of the positive electrode active material particle, and
wherein one or both of magnesium and fluorine is present in the portion including in the crack portion; and
wherein, in the crack portion, the one or both of magnesium and fluorine comprises magnesium, and
wherein an atomic ratio of magnesium to cobalt in the crack portion measured by a TEM-EDX point analysis is between 0 and 0.22;
wherein titanium is further present in the crack portion.
Satow '892 discloses a positive electrode active material particle (20) comprising a crack portion (FIG. 1, [0074]), wherein the crack portion is observed from a TEM image of the positive electrode active material particle (20, [0074]), and wherein one or both of magnesium (22) and fluorine (23) is present in the portion including in the crack portion (FIG. 1, [0029]); and wherein, in the crack portion, the one or both of magnesium and fluorine comprises magnesium (22, [0029]), and wherein an atomic ratio of magnesium to cobalt in the crack portion measured by a TEM-EDX point analysis is between 0 and 0.22 (see magnesium, [0023]); wherein titanium is further present in the crack portion (see titanium, [0030]) to suppress the dissolution of cobalt from the positive electrode active material particle (see suppressed, [0010]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the positive electrode active material particle of Yura with the magnesium, fluorine, and titanium of Satow '892 in order to suppress the dissolution of cobalt from the positive electrode active material particle.
Although Satow '892 does not explicitly disclose the atomic ratio is measured by a TEM-EDX point analysis, the claims are drawn to a product and the method of measuring the atomic ratio of the product does not structural differentiate the product. Therefore, Satow '892 discloses the atomic ratio that could be measured by a TEM-EDX point analysis.
claims 5, 7, and 11, Chen discloses a lithium-ion secondary battery comprising a positive electrode active material layer comprising:
a positive electrode active material particle (222) comprising lithium cobaltate (see LiCoO2, [0018]),
wherein the positive electrode active material particle (222) comprising a first region (222a) and a second region (222a) covering at least a first part of the first region (222a, [0061]),
wherein the first region (222a) comprises a layered rock-salt crystal structure (FIG. 3, [0061]),
wherein the second region (222a) comprises a rock-salt crystal structure (FIG. 3, [0061]),
wherein a crystal orientation of at least a second part of the first region (222a) and a crystal orientation of at least a part of the second region (222a) are substantially aligned with each other (FIG. 3, [0062]).
Yura does explicitly disclose:
wherein the positive electrode active material particle comprises a crack portion or a portion including a crystal defect,
wherein the crystal defect or the crack portion is observed from a TEM image of the positive electrode active material particle, and
wherein one or both of magnesium and fluorine is present in the portion including the crystal defect or in the crack portion; and
wherein the one or both of magnesium and fluorine is present in the crack portion,
wherein, in the crack portion, the one or both of magnesium and fluorine comprises magnesium, and
wherein an atomic ratio of the magnesium to cobalt in the crack portion measured by a TEM-EDX point analysis is between 0 and 0.22;
wherein titanium is further present in the portion including the crystal defect or the crack portion.
Satow '892 discloses a positive electrode active material particle (20) comprising a crack portion or a portion including a crystal defect (FIG. 1, [0074]), wherein the crystal defect or the crack portion is observed from a TEM image of the positive electrode active material particle (20, [0074]), and wherein one or both of magnesium (22) and fluorine (23) is present in the portion including the crystal defect or in the crack portion (FIG. 1, [0029]); and wherein the one or both of magnesium (22) and fluorine (23) is present in the crack portion (FIG. 1, [0029]); wherein, in the crack portion, the one or both of magnesium and fluorine comprises magnesium (22, [0029]), and wherein an atomic ratio of the magnesium to cobalt in the crack portion measured by a TEM-EDX point analysis is between 0 and 0.22 (see magnesium, [0023]); wherein titanium is further present in the portion including the crystal defect or the crack portion (see titanium, [0030]) to suppress the dissolution of cobalt from the positive electrode active material particle (see suppressed, [0010]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the positive electrode active material particle of Yura with the magnesium, fluorine, and titanium of Satow '892 in order to suppress the dissolution of cobalt from the positive electrode active material particle.
Although Satow '892 does not explicitly disclose the crystal defect is observed from a TEM image, the claims are drawn to a product and the method of observing the structure of the .

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yura (US 2012/0258358 A1) in view of Satow '892 (WO 2015136892 A1; see English language equivalent, US 2017/0018772 A1) as applied to claim(s) 1, 4, and 5 above, and further in view of Satow et al. (US 2016/0013478 A1, hereinafter Satow '478).
Regarding claim 12, Chen discloses all claim limitations set forth above, but does not explicitly disclose a lithium-ion secondary battery:
wherein an atomic ratio of the titanium to cobalt in the crack portion measured by a TEM-EDX point analysis is greater than or equal to 0.05.
Satow '478 discloses a lithium-ion secondary battery comprising a positive electrode active material layer comprising a positive electrode active material particle comprising lithium cobaltate and at least one of magnesium and fluorine (see lithium cobaltate, [0124]), wherein titanium is further present in the portion which includes the crystal defect in the positive electrode active material particle (see Ti, [0124]), wherein titanium is further present in the crack portion in the positive electrode active material particle (see Ti, [0124]), wherein titanium is further present in the portion which includes the crystal defect in the positive electrode active material particle or the crack portion in the positive electrode active material particle (see Ti, [0124]), wherein an atomic ratio of titanium to cobalt in the crack portion measured by a TEM-EDX point analysis is greater than or equal to 0.05 (see Ti, [0124]) to suppress the decrease in discharge capacity in low-temperature discharge during charge and discharge after the battery in 
Although Chen does not explicitly disclose the atomic ratio is measured by a TEM-EDX point analysis, the claims are drawn to a product and the method of measuring the atomic ratio of the product does not structural differentiate the product. Therefore, Chen discloses the atomic ratio that could be measured by a TEM-EDX point analysis.

Claim(s) 13–21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yura (US 2012/0258358 A1) in view of Satow '892 (WO 2015136892 A1; see English language equivalent, US 2017/0018772 A1) as applied to claim(s) 1, 4, and 5 above, and further in view of Liu et al. (CN 102610806 A, hereinafter Liu).
Regarding claims 13–21, modified Yura discloses all claim limitations set forth above and further discloses a lithium-ion secondary:
wherein, in the second portion, the one or both of the magnesium and fluorine comprises magnesium (see Mg, [0018]).
Chen does not explicitly disclose:
wherein a relative value of a concentration of the magnesium is greater than or equal to 0.4 and less than or equal to 1.5 when a surface of the positive electrode 
wherein titanium is further present in second region;
wherein an atomic ratio of the titanium to cobalt in the second region measured by a TEM-EDX point analysis is between 0.10 and 0.18.
wherein titanium is further present in the second region, and
wherein a relative value of a concentration of titanium is greater than or equal to 0.05 and less than or equal to 0.4 when a surface of the positive electrode active material particle is subjected to an XPS analysis and a concentration of cobalt is defined as 1.
Liu discloses a lithium-ion secondary battery comprising a positive electrode, the positive electrode comprising a positive electrode active material particle comprising lithium cobaltate (FIG. 2, [0012]), wherein the positive electrode active material particle comprises titanium is present in a second region of the positive electrode active material particle ([0013]–[0015]); wherein an atomic ratio of titanium to cobalt in the second region measured by a TEM-EDX point analysis is between 0.10 and 0.18 ([0013]–[0015]); wherein a relative value of a concentration of magnesium is greater than or equal to 0.4 and less than or equal to 1.5 when a surface of the positive electrode active material particle is subjected to an XPS analysis and a concentration of cobalt is defined as 1 ([0013]–[0015]); wherein titanium is further present in the positive electrode active material particle ([0013]–[0015]), and wherein a relative value of a concentration of titanium is greater than or equal to 0.05 and less than or equal to 0.4 when a surface of the positive electrode active material particle is subjected to an XPS analysis and a concentration of cobalt is defined as 1 ([0013]–[0015]), wherein at least one of magnesium and 
Although Liu does not explicitly disclose the atomic ratio is measured by a TEM-EDX point analysis and/or XPS analysis, the claims are drawn to a product and the method of measuring the atomic ratio of the product does not structural differentiate the product. Therefore, Liu discloses the atomic ratio that could be measured by a TEM-EDX point analysis and/or analysis.

Claim(s) 23, 25–27, 29, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yura (US 2012/0258358 A1) in view of Satow '892 (WO 2015136892 A1; see English language equivalent, US 2017/0018772 A1) as applied to claim(s) 1, 4, and 5 above, and further in view of Oya et al. (US 2013/0230770 A1, hereinafter Oya).
Regarding claims 23, 25–27, 29, and 30, modified Yura discloses all claim limitations set forth above and further discloses a lithium-ion battery:
wherein the positive electrode active material layer (22) further comprises a conductive additive (see conductive agent, [0058]).
Yura does not explicitly disclose:
wherein the conductive additive comprises carbon fiber; and
wherein the carbon fiber comprises carbon nanofiber or carbon nanotube.
Oya discloses a positive electrode active material layer comprising carbon nanofiber or carbon nanotube as a conductive additive to improve the conductivity of the positive electrode (see conductive assistant, [0052]). Yura and Oya are analogous art because they are directed to lithium-ion secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the positive electrode active material layer of modified Yura with the carbon fiber of Oya in order to improve the conductivity of the positive electrode.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4–8, 10–15, 17–19, 21–23, 25–27, 29, and 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725